Citation Nr: 1704091	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  09-14 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

The Veteran represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to December 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2007 and April 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA), which adjudicated the issues of entitlement to service connection for a lower back disability and entitlement to an increased rating for bilateral pes planus, respectively.  

The Board previously assumed jurisdiction of the claim of entitlement to a TDIU as part and parcel of the increased rating claim for bilateral pes planus previously on appeal, per Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In July 2012, the Board granted a 30 percent rating, but no higher, for bilateral pes planus, and remanded the claim seeking service connection for a low back disability.  In March 2013, the parties to this appeal entered into a Joint Motion for Remand (Joint Motion) agreeing that the Board erred when denying a higher rating for pes planus, necessitating a vacatur of this issue, and the United States Court of Appeals for Veterans Claims (Court) granted the Joint Motion in an Order also issued in March 2013.  In March 2013, the Board remanded both the pes planus increased rating claim and low back disability service connection claim for further development, and in October 2013, the Board again remanded the case to obtain relevant outstanding treatment records.  In October 2015, the Board issued a decision denying the Veteran's claims seeking service connection for a low back disability, an increased rating for bilateral pes planus, and entitlement to a TDIU.  In a July 2016 Joint Motion for Partial Remand (Joint Motion), the parties to this appeal agreed that a vacatur of the Board's denial of the service connection claim for a lower back disability and entitlement to a TDIU was required, and the Court granted this Joint Motion in a July 2016 Order.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.

REMAND

In a statement received in December 2016, the Veteran's attorney requested that the Veteran be afforded a Board hearing conducted via video-conference in which to discuss the matters remaining on appeal.  As the Veteran has not yet participated in a Board hearing in conjunction with this appeal, the Board will honor his attorney's hearing request, and to this end, the case is REMANDED for the following action:

Schedule the Veteran to participate in a Board hearing to be conducted via video-conference, and to the extent feasible, with the Veteran sitting at the Roanoke RO and his attorney sitting at the San Diego RO, and so inform the Veteran and his attorney.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112,




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

